SPENCE, J.
The facts and questions involved herein have been discussed in the opinion in Estate of Smith (No. 7781), ante, p. 680 [297 Pac. 927], this day filed, and this appeal may be decided upon the authority of that opinion. The trial court is directed to correct the order and decree appealed from in accordance with the views expressed in that opinion by charging the' executor with interest in the sum of $141.18 and no more, and so corrected and modified, said order1 and decree are and each of them is affirmed without costs.
Nourse, P. J., and Sturtevant, J., concurred.